Citation Nr: 1508135	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-28 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left thumb disability, also claimed as loss of tip of the left thumb. 

2.  Entitlement to service connection for asthma, claimed as due to asbestos exposure. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought.  Jurisdiction was subsequently transferred to the RO in New York, New York.  

In January 2015, the Veteran testified at a video conference board hearing before the undersigned Veterans Law Judge at the RO in Albany, New York.  A transcript of this hearing is a part of the record.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

For the entire appeal period, the Veteran does not have a current diagnosis of any left thumb disability.


CONCLUSION OF LAW

The criteria for service connection for a left thumb disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in May 2009 was mailed to the Veteran.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), service personnel records and all available VA medical records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  38 C.F.R. § 3.159(c)(4) (2014).  As will be explained below, the record before the Board does not indicate that the Veteran has a left thumb disability.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him to a medical examination concerning his claim for left thumb disability.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board video conference hearing, the VLJ noted the elements that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the New York State Division of Veterans' Affairs.  The VLJ asked questions to ascertain the extent of any in-service event or injury, and whether the Veteran had any current disability that was related to his service.  The VLJ also asked questions to draw out the current state of the Veteran's claimed disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Regulations provide that service connection may also be established for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or  disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an alternative to the nexus requirement, in certain circumstances, service connection for certain chronic diseases may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  As the record evidence does not establish that the Veteran's scar as one of chronic diseases listed under 38 C.F.R. § 3.309(a), the provisions of section 3.30(b) do not apply in this case.



Left Thumb Disability

The Veteran seeks entitlement to service connection for a left thumb disability, also claimed as loss of the tip of the left thumb finger.

At the January 2015 Board hearing, the Veteran testified that while serving aboard the U.S.S. Tarawa, his thumb was caught while putting the projectile into a 5-inch gun resulting in severing the tip off his left thumb.  The Veteran reported that he went down to sick bay where his thumb was stitched.  The Veteran also testified that it was not a major thing and that "I had no qualm with that, even when I got discharged.  I didn't have a problem.  I still don't have a problem with it."  

The Veteran's service treatment records are negative for symptoms, treatment, or diagnosis of a left thumb injury.  The Veteran's October 1956 separation examination revealed normal findings of the upper extremities and were absent of any discussion of a left thumb diagnosis or treatment thereof.  

Post-service treatment records from the Albany VA Medical Center (VAMC) dated through April 2012 are similarly negative for any indication of residuals of the claimed in service left thumb injury.  The Veteran has not identified any additional treatment records pertinent to the appeal.  

In the absence of proof of residuals of the claimed in service left thumb injury, there can be no valid claim for service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Accordingly, service connection for a left thumb disability is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin and Brammer, both supra.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for a left thumb disability, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a left thumb disability is denied.


ORDER

Entitlement to service connection for a left thumb disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran alleged in his January 2015 Board hearing that his asthma is a result of asbestos exposure in service.  

Post-service private treatment record from Albany VAMC in February 2011 reflected complaints of occasional cough and a history of COPD and sleep apnea despite the fact that the Veteran quit smoking over 40 years ago.  

A review of the record indicates that further clarification of the circumstances of the Veteran's service, specifically verification of his claims of asbestos exposure therein, is necessary.  In this regard, to date, the RO has not requested any information concerning the Veteran's claimed exposure to asbestos.  While his service personnel records were obtained, there is no narrative as to whether or not his duties in service (and verified events therein) would have exposed him to asbestos.  Therefore additional development regarding his asbestos exposure history is required. 

The etiology of his asthma is unclear.  To date, the Veteran has not been provided a medical opinion to address the current nature and etiology of his asthma, or whether a relationship exists between his current asthma and his alleged in-service exposure to asbestos.  The low threshold standard as to when it is necessary to secure a VA examination for a nexus opinion is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the Board finds that a remand in necessary in order to afford the Veteran with a contemporaneous VA examination to determine the current nature and etiology of his asthma condition.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to his claim, and to ensure full compliance with due process, the Board determines that it is necessary to return this matter to the AOJ for further development of the record.

Lastly, the Board notes that a review of the record shows that the most recent VA treatment records are from August 2012.  Attempts should be made to associate updated VA treatment records with the claims file upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the Albany VAMC since August 2012 and any other pertinent medical record identified by the Veteran.  

2.  Arrange for development to ascertain whether or not (and if so, to what extent) the Veteran's purported duties (see above) aboard the U.S.S. Tarawa (CV-40) would have exposed him to asbestos chemicals (related to painting, sanding, and clean-up duties).  When the development is completed, the AOJ should make a finding regarding the nature and extent of such exposures that are substantiated. 

2. Thereafter, arrange for the Veteran to be examined by an appropriate VA physician (M.D.) to ascertain the likely etiology of his asthma condition.  The Veteran's claims file (to specifically include the AOJ's list describing the nature and extent of his exposure to asbestos chemicals (related to painting, sanding, and clean up duties) must be reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary must be completed. 

After reviewing the evidence of record as a whole and examining the Veteran, the examiner should render opinions as to the following:

For each diagnosed pulmonary condition, to include asthma and COPD, is it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's diagnosed condition had its onset in service or is otherwise related to his active duty military service, to include any substantiated asbestos exposure therein.   

The examiner must explain the rationale for all opinions. The discussion of rationale must specifically address whether or not asbestos chemical exposures are implicated as etiological factors for the Veteran's diagnosed pulmonary condition (and if not, identify the more likely etiological factor(s) shown by the record).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  All examination findings, along with complete rationale for any conclusion opinion offered should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The term "as likely as not" does not mean merely within the realm of medical possibility, instead it means that the weight of the medical evidence both for and against a conclusion is evenly balanced that it is medically sound to find in favor of causation as it is to find against it.  

3.  The AOJ shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


